EXHIBIT 10.1

QLOGIC CORPORATION

DEFERRED COMPENSATION PLAN

QLogic Corporation, a Delaware corporation (the “Company”), hereby establishes
the QLogic Corporation Deferred Compensation Plan (the “Plan”), effective
August 1, 2014 (the “Effective Date”), for the purpose of attracting and
retaining high quality executives and promoting in them increased efficiency and
an interest in the successful operation of the Company. The Plan is intended,
and shall be interpreted, to comply in all respects with Code Section 409A and
those provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees.”

ARTICLE I

DEFINITIONS

1.1 “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.

1.2 “Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).

1.3 “Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.

1.4 “Board” shall mean the Board of Directors of the Company.

1.5 “Bonus(es)” shall mean amounts paid to the Participant by the Company in the
form of discretionary or annual incentive compensation or any other bonus
designated by the Committee, before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company. For purposes of clarity, “Bonus” excludes equity awards granted by the
Company (but would include discretionary incentive compensation paid in the form
of equity).

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

1.7 “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.

1.8 “Commissions” shall mean commissions payable to the Participant for the
applicable Plan Year (as determined by the Committee in compliance with Code
Section 409A) before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.

 

1



--------------------------------------------------------------------------------

1.9 “Compensation” shall mean all amounts eligible for deferral for a particular
Plan Year under Section 3.1.

1.10 “Compensation Committee” shall mean the Compensation Committee of the
Board.

1.11 “Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to
Section 3.3 of the Plan.

1.12 “Deferral Account” shall mean an Account maintained for each Participant
that is credited with Participant deferrals pursuant to Section 4.1. A separate
Deferral Account shall be maintained for each different time and/or form of
distribution elected by the Participant.

1.13 “Disability” or “Disabled” shall mean (consistent with the requirements of
Code Section 409A) that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant’s Employer. For purposes of this Plan, a Participant shall be
deemed Disabled if determined to be totally disabled by the Social Security
Administration. A Participant shall also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of such
Participant’s Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.

1.14 “Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.

1.15 “Eligible Executive” shall mean a highly compensated or management level
employee of an Employer selected by the Committee to be eligible to participate
in the Plan; provided, however, that no employee shall be selected to be
eligible to participate in the Plan unless (a) the individual’s participation in
the Plan had been approved by the Compensation Committee or the individual is in
a group of employees approved by the Compensation Committee for participation in
the Plan, or (b) the individual is a Vice President or more senior officer of
his or her Employer. Notwithstanding anything else contained herein to the
contrary, the Committee shall limit the class of persons selected to participate
in the Plan to a select group of management or highly compensated employees, as
set forth in Sections 201, 301 and 401 of ERISA. In order to accomplish the
foregoing, the Committee may, at any time and in its sole discretion, terminate
the ability of an Eligible Executive or a Participant to defer Compensation (or
to defer additional Compensation) under Article III (provided, that any such
termination shall not affect any deferral election that was previously made and
as to which the deadline to make such election has passed).

 

2



--------------------------------------------------------------------------------

1.16 “Employer(s)” shall be defined as follows:

(a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(1) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(2) All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of 50% as a substitute for the 80% minimum ownership
threshold that appears in, and otherwise must be used when applying, the
applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

(c) Notwithstanding anything else in this Plan to the contrary: (1) a
Participant’s benefits with respect to this Plan shall be paid by the
Participant’s Employer to which such benefits relate, and (2) a Participant
shall have no right or claim to Plan benefits from any Employer other than the
Employer referenced in the foregoing clause.

1.17 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.

1.18 “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.

1.19 “Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.3 of the Plan.

 

3



--------------------------------------------------------------------------------

1.20 “Hardship Distribution” shall mean an accelerated distribution of benefits
or a cancellation of deferral elections pursuant to Section 6.6 as to a
Participant who has suffered a Financial Hardship.

1.21 “Interest Rate” shall mean, for each Fund, the rate of return derived from
the net gain or loss on the assets of such Fund, as determined by the Committee.

1.22 “Participant” shall mean any Eligible Executive who becomes a Participant
in this Plan in accordance with Article 2.

1.23 “Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.

1.24 “Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.

(a) For benefits triggered by the Participant’s Separation from Service, the
Payment Date shall be the first business day of the seventh month commencing
after the month in which the Separation from Service occurs, and the applicable
amount shall be calculated as of the last business day of the sixth month
commencing after the month in which the Separation from Service occurs
(provided, that if the Participant’s death occurs after the Participant’s
Separation from Service and prior to such Payment Date, the Payment Date shall
be the first business day of the month following the month in which the
Participant’s death occurs, and the applicable amount shall be calculated as of
the last business day of the month in which the Participant’s death occurs).
Subsequent installments, if any, shall be calculated as of the last business day
of January of each Plan Year following the Plan Year in which the initial
installment occurs, and shall be made in February of such succeeding Plan Year.

(b) For benefits triggered by the death or Disability of a Participant, the
Payment Date shall be the first business day of the month commencing after the
month in which the event triggering the payout occurs, and the applicable amount
shall be calculated as of the last business day of the month in which the event
triggering the payout occurs. In the case of death, the Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death; and

(c) The Payment Date of a Scheduled Distribution shall be the first business day
of April of the Plan Year in which the distribution is scheduled to commence,
and the applicable Distributable Amount shall be calculated as of the last
business day of January of such Plan Year. Subsequent installments, if any,
shall be calculated as of the last business day of January of each succeeding
Plan Year, and shall be made in February of such succeeding Plan Year.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any distribution of benefits hereunder will be
considered to be made on the applicable Payment Date if such payment is made not
later than the last day on which such benefits may be distributed under Code
Section 409A without violation of the provisions thereof, as reasonably
determined by the Committee.

1.25 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.26 “Plan Year” shall mean the calendar year, except that the first Plan Year
shall begin on the Effective Date and end on the last day of the calendar year
in which the Effective Date occurs.

1.27 “Retirement” shall mean a Participant’s Separation from Service after
having attained age fifty-five (55) and completed at least five (5) Years of
Service.

1.28 “Scheduled Distribution” shall mean a scheduled distribution date elected
by the Participant for distribution of amounts from a specified Deferral
Account, including notional earnings thereon, as provided under Section 6.5.

1.29 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

(a) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as

 

5



--------------------------------------------------------------------------------

the Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

(b) For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

(c) For a Participant, if any, who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an employee, or (ii) ceases providing services for an Employer
as an employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a member of the
Board, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a member of the Board shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an employee, and the services provided by such Participant as an
employee shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as a member of the Board.

1.30 “Termination of Service” shall mean a Participant’s Separation from Service
that does not qualify as a Retirement.

1.31 “Years of Service” shall mean the cumulative consecutive years of
continuous full-time employment with the Employer (including approved leaves of
absence of six months or less or legally protected leaves of absence), beginning
on the date the Participant first began service with the Employer, and counting
each anniversary thereof. A partial year of employment shall not be treated as a
Year of Service.

 

6



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Enrollment Requirements; Commencement of Participation

(a) As a condition to participation, each Eligible Executive shall complete,
execute and return to the Committee the appropriate Participant Elections, as
well as such other documentation and information as the Committee reasonably
requests, by the deadline(s) established by the Committee. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

(b) Each Eligible Executive shall commence participation in the Plan on the date
that the Committee determines that the Eligible Executive has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

(c) If an Eligible Executive fails to meet all requirements established by the
Committee within the period required, that Eligible Executive shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE III

CONTRIBUTIONS & DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation. Elections to defer Compensation shall take
the form of a whole percentage of up to a maximum of:

(1) 80% of Base Salary,

(2) 80% of Bonuses, and

(3) 80% of Commissions

A Participant’s deferral election for each type of Compensation listed above
(or, in the event separate elections are permitted for particular types of
Bonuses, for each such Bonus) shall only be valid and accepted by the Committee
if such election reflects a minimum deferral of 2%. Deferral amounts are
calculated prior to the deduction of applicable payroll withholding requirements
for employment and income taxes and employee benefit plans, and it is the
responsibility of the Participant to ensure that, following any deferral of
Compensation under this Plan, sufficient Compensation remains to adequately
cover such payroll withholding requirements.

The Committee may, in its sole discretion, adjust the minimum and maximum
deferral percentages described in this Section for one or more types of
Compensation (including, without limitation, for particular types of Bonuses)
and for one or more Plan Years; such revised deferral percentages shall be
indicated on a Participant Election form approved by the Committee.
Notwithstanding the foregoing, in no event shall the minimum and maximum
deferral

 

7



--------------------------------------------------------------------------------

percentages be adjusted after the last date on which deferral elections for the
applicable type(s) of Compensation must be submitted and become irrevocable in
accordance with Section 3.2 below and the requirements of Code Section 409A.

3.2 Timing of Deferral Elections; Effect of Participant Election(s).

(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such Compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section 3.2(d) below.

(b) Timing of Deferral Elections for New Plan Participants. An Eligible
Executive who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Compensation for such Plan Year attributable to services to be performed after
such election, provided that the Participant submits Participant Election(s) on
or before the deadline established by the Committee, which in no event shall be
later than thirty (30) days after the Participant first becomes eligible to
participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
Compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the performance period after the Participant’s
deferral election is submitted, and the denominator of which is the total number
of days in the performance period.

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

(c) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting Participant Election(s) on or before the deadline
established by the Committee, which in no event shall be later than six
(6) months before the end of the performance period. In order for a Participant
to be eligible to make a deferral election for Performance-Based

 

8



--------------------------------------------------------------------------------

Compensation in accordance with the deadline established pursuant to this
Section 3.2(c), the Participant must have performed services continuously from
the later of (i) the beginning of the performance period for such compensation,
or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation. In no event shall a deferral election submitted
under this Section 3.2(c) be permitted to apply to any amount of
Performance-Based Compensation that has become both substantially certain to be
paid and readily ascertainable.

(d) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to Compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

(e) Duration of Compensation Deferral Election. A Participant may increase,
decrease, terminate or recommence a deferral election with respect to
Compensation for any subsequent Plan Year by filing a Participant Election
during the enrollment period established by the Committee prior to the beginning
of such Plan Year (or at such other time contemplated under this Section 3.2),
which election shall be effective on the first day of the next following Plan
Year (unless otherwise specified on the Participant Election). In the absence of
an affirmative election by the Participant to the contrary and provided that the
Participant continues to be eligible to defer Compensation hereunder, the
deferral election(s) for a Plan Year shall continue in effect for future Plan
Years.

3.3 Investment Elections.

(a) Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Accounts
shall be deemed to be invested, in whole percentage increments, in one or more
of the Funds selected as alternative investments under the Plan from time to
time by the Committee pursuant to subsection (b) of this Section. If a
Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
the lowest-risk Fund, as determined by the Committee in its sole discretion. A
Participant may

 

9



--------------------------------------------------------------------------------

change any designation made under this Section as permitted by the Committee by
filing a revised election, on a Participant Election provided by the Committee.
Notwithstanding the foregoing, the Committee, in its sole discretion, may impose
limitations on the frequency with which one or more of the Funds elected in
accordance with this Section may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account balance allocated to each previously or newly elected Fund.

(b) Investment Funds. The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to subsection (a) of this Section to be the Funds.
The Interest Rate of each such commercially available investment shall be used
to determine the amount of earnings or losses to be credited to the
Participant’s Account under Article IV. The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts. The Company and the Employers shall have no obligation to set aside or
invest amounts as directed by the Participant and, if the Company and/or the
Employer elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor of such entity.

3.4 Distribution Elections.

(a) Initial Election. At the time of making a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article VI for the applicable
distribution. A new distribution election may be made at the time of subsequent
deferral elections with respect to deferrals in Plan Years beginning after the
election is made, in accordance with the Participant Election forms. In the
absence of an affirmative election by the Participant to the contrary and
provided that the Participant continues to be eligible to defer Compensation
hereunder, the distribution election(s) for a Plan Year shall continue in effect
for future Plan Years.

(b) Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
delays payment or changes the form of payment shall be permitted if and only if
all of the following requirements are met:

(1) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

(2) in the case of payments made on account of Retirement or a Termination of
Service or a Scheduled Distribution, the new election delays payment for at
least five (5) years from the date that payment would otherwise have been made,
absent the new election; and

 

10



--------------------------------------------------------------------------------

(3) in the case of payments made according to a Scheduled Distribution, the new
election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A and only
one change shall be allowed to be made by a Participant with respect to the
time/form of benefits to be received by such Participant upon Retirement for an
Account. Election changes made pursuant to this Section shall be made in
accordance with rules established by the Committee and shall comply with all
requirements of Code Section 409A and applicable authorities.

ARTICLE IV

ACCOUNTS

4.1 Deferral Accounts. The Committee shall establish and maintain up to five
(5) Deferral Accounts for each Participant under the Plan; provided, however,
that the Committee may, in its sole discretion and on a prospective basis,
increase the number of Deferral Accounts that may be established and maintained
for one or more Participants. Each Participant’s Deferral Accounts shall be
further divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to a Fund designated pursuant to Section 3.3. A Participant’s
Deferral Accounts shall be credited as follows:

(a) As soon as reasonably possible after amounts are withheld and deferred from
a Participant’s Compensation, the Committee shall credit the Fund Subaccounts of
the Participant’s Deferral Accounts with an amount equal to Compensation
deferred by the Participant in accordance with the designation under
Section 3.3; that is, the portion of the Participant’s deferred Compensation
designated to be deemed to be invested in a Fund shall be credited to the Fund
Subaccount to be invested in that Fund;

(b) Each business day, each Fund Subaccount of a Participant’s Deferral Accounts
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.3(b); and

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation one or more Scheduled Distributions, amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with amounts allocated to each such separate
Scheduled Distribution.

 

11



--------------------------------------------------------------------------------

4.2 Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.

4.3 Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.

ARTICLE V

VESTING

5.1 Vesting of Deferral Accounts. The Participant shall be vested at all times
in amounts credited to the Participant’s Deferral Accounts.

ARTICLE VI

DISTRIBUTIONS

6.1 Retirement Distributions.

(a) Timing and Form of Retirement Distributions for Deferral Accounts. Except as
otherwise provided herein, in the event of a Participant’s Retirement, the
Distributable Amount credited to the Participant’s Deferral Accounts shall be
paid to the Participant in a lump sum on the Payment Date following the
Participant’s Retirement, unless the Participant has made an alternative benefit
election on a timely basis to receive substantially equal annual installments
over up to ten (10) years. In accordance with a Participant Election form
approved by the Committee, a Participant may be permitted to separately elect
the form of distribution upon Retirement for each Deferral Account.

6.2 Termination Distributions. Except as otherwise provided herein, in the event
of a Participant’s Termination of Service, the Distributable Amount credited to
the Participant’s Deferral Accounts shall be paid to the Participant in a lump
sum on the Payment Date following the Participant’s Termination of Service.
Otherwise, Termination Distribution will be paid as elected, but limited to a
maximum of five (5) annual installments.

6.3 Disability Distributions. Except as otherwise provided herein, in the event
of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Accounts shall be
paid to the Participant in a lump sum on the Payment Date following the
Participant’s Disability.

 

12



--------------------------------------------------------------------------------

6.4 Death Benefits.

(a) Prior to Commencement of Benefits. In the event that the Participant dies
prior to commencement of a benefit described in this Article VI, the
Participant’s Beneficiary shall receive a death benefit equal to the
Distributable Amount credited to the Participant’s Deferral Accounts in a lump
sum on the Payment Date following the Participant’s death.

(b) After Commencement of Benefits. In the event that the Participant dies after
commencement of a benefit described in this Article VI, such Participant’s
benefits shall continue to be paid to the Participant’s Beneficiary at the same
time and in the same form as they would have been paid to the Participant had
the Participant not died.

6.5 Scheduled Distributions.

(a) Scheduled Distribution Election. Participants shall be entitled to elect to
receive a Scheduled Distribution from his or her Deferral Accounts. In the case
of a Participant who has elected to receive a Scheduled Distribution, such
Participant shall receive the Distributable Amount, with respect to the
specified deferrals, including earnings thereon, which have been elected by the
Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.4 of the Plan. The Committee shall determine the earliest
commencement date that may be elected by the Participant for each Scheduled
Distribution and such date shall be indicated on the Participant Election. The
Participant may elect to receive the Scheduled Distribution in a single lump sum
or substantially equal annual installments over a period of up to five
(5) years. A Participant may delay and change the form of a Scheduled
Distribution, provided such extension complies with the requirements of
Section 3.4.

(b) Relationship to Other Benefits. In the event that distribution of a
Participant’s Account is triggered prior to commencement of a Scheduled
Distribution, the amounts subject to such Scheduled Distribution shall not be
distributed under this Section 6.5, but rather shall be distributed in
accordance with the other applicable Section of this Article VI. In the event of
a Participant’s Separation from Service, Disability or death after a Scheduled
Distribution has commenced installment payments, such Scheduled Distribution
benefits shall continue to be paid at the same time and in the same form as they
would have been paid to the Participant had the Separation from Service,
Disability, or death, as applicable, not occurred.

6.6 Hardship Distribution. Upon a finding by the Committee that the Participant
has suffered a Financial Hardship, in accordance with Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of the
Participant’s benefits and/or approve cancellation of the Participant’s deferral
elections under the Plan in the amount reasonably necessary to alleviate such
Financial Hardship, subject to the following conditions:

(a) The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

 

13



--------------------------------------------------------------------------------

(b) The amount distributed pursuant to this Section with respect to the
Financial Hardship shall not exceed the amount necessary to satisfy such
Financial Hardship, plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

(c) The amount (if any) determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.

6.7 Limited Cashouts. Notwithstanding any provision in this Plan to the
contrary, the Committee may, in its sole discretion, distribute in a mandatory
lump sum any Participant’s entire Account under the Plan, provided that any such
distribution is made in accordance with the requirements of Treas. Reg.
§1.409A-3(j)(4)(v) or its successor (any such payment, a “Limited Cashout”).
Specifically, any such Limited Cashout pursuant to this Section 6.7 shall be
subject to the following requirements:

(a) The Committee’s exercise of discretion to make the Limited Cashout shall be
evidenced in writing no later than the date of the lump sum payment;

(b) The lump sum payment shall result in the termination and liquidation of the
entirety of the Participant’s Account under the Plan, as applicable, as well as
the Participant’s interest in all other plans, agreements, methods, programs, or
other arrangements with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Treas. Reg. §1.409A–1(c)(2) with the Account that is being distributed
from this Plan; and

(c) The lump sum payment (and the Participant’s entire interest in any and all
other “plans” that would be aggregated with the Account being distributed from
this Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not greater than
the applicable dollar amount under Code Section 402(g)(1)(B) at the time of the
Limited Cashout.

Any such Limited Cashout shall be calculated as of the last business day of the
month in which the Committee’s determination to make the Limited Cashout occurs,
and such lump sum payment shall be made within 60 days following such
determination.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

PAYEE DESIGNATIONS AND LIMITATIONS

7.1 Beneficiaries.

(a) Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant’s spouse and returned to the Committee. The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.

(b) Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall deem the Participant’s estate
to be the Beneficiary and shall direct the distribution of such benefits to the
Participant’s estate.

7.2 Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

7.3 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of any and all liability of the
Committee and the Company under the Plan.

ARTICLE VIII

LEAVE OF ABSENCE

8.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) deferrals shall continue to be withheld during such paid
leave of absence in accordance with Article III.

 

15



--------------------------------------------------------------------------------

8.2 Unpaid Leave of Absence If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment with the Employer, the Participant may elect
to defer for the Plan Year following his or her return to employment and for
every Plan Year thereafter while a Participant in the Plan, provided the
Participant is eligible to make such deferral elections hereunder and a
Participant Election is delivered to and accepted by the Committee for each such
election in accordance with Article III above.

ARTICLE IX

ADMINISTRATION

9.1 Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby. No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan. The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.

9.2 Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee shall determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred

 

16



--------------------------------------------------------------------------------

eighty (180) day period. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (a) the specific reason or reasons for the denial, (b) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based,
(c) description of any additional material or information that is necessary to
process the claim, and (d) an explanation of the procedure for further reviewing
the denial of the claim and shall include an explanation of the claimant’s right
to submit the claim for binding arbitration in the event of an adverse
determination on review.

9.3 Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents. The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review. The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and shall include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.

ARTICLE X

MISCELLANEOUS

10.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan
termination, no new deferral elections shall be permitted for the affected
Participants. However, after the Plan termination the Account balances of such
Participants shall continue to be credited with deferrals attributable to any
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to be credited or debited to
such Participants’ Account balances pursuant to Article IV. In addition,
following a Plan termination, Participant Account balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section 409A, the
Employer may provide that upon termination of the Plan, all Account balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.

 

17



--------------------------------------------------------------------------------

10.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer. Notwithstanding the foregoing, no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account balance in existence at the time the amendment or
modification is made.

10.3 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of any Employer. No assets of any
Employer shall be held under any trust (except as provided in Section 4.3) or
held in any way as collateral security for the fulfilling of the obligations of
any Employer. Any and all of each Employer’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Employer. Each Employer’s
obligations under the Plan shall be merely that of an unfunded and unsecured
promise of the Employer to pay money in the future to those persons to whom the
Employer has a benefit obligation under the Plan (as determined in accordance
with the terms hereof), and the respective rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.

10.4 Restriction Against Assignment. The Employer shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s Accounts shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.

10.5 Withholding. The Participant shall make appropriate arrangements with the
Employer for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employment tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Employer in respect to such payment or this Plan.
To the extent permissible under Code Section 409A, the Employer shall have the
right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.

10.6 Code Section 409A. The Company and each other Employer intends that the
Plan comply with the requirements of Code Section 409A (and all applicable
Treasury Regulations and other guidance issued thereunder), and the Plan shall
be operated and interpreted consistent with that intent. Notwithstanding the
foregoing, neither the Company nor any other Employer makes any representation
that the Plan complies with Code Section 409A.

10.7 Effect of Payment; Release. Any payment made in good faith to a Participant
or the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims

 

18



--------------------------------------------------------------------------------

against the Committee, its members, the Employer and the Company. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.

10.8 Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

10.9 Domestic Relations Orders. Notwithstanding any provision in this Plan to
the contrary, in the event that the Committee receives a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.

10.10 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.

10.11 No Guarantee of Tax Consequences. The Employer, Company, Board,
Compensation Committee and Committee make no commitment or guarantee to any
Participant that any federal, state or local tax treatment will apply or be
available to any person eligible for benefits under the Plan and assume no
liability whatsoever for the tax consequences to any Participant.

10.12 Successors of the Company. The rights and obligations of the Company and
each other Employer under the Plan shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company or such Employer, as
applicable.

10.13 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Employer, to the principal office of the Employer, directed to the attention of
the Committee, and in the case of the Participant, to the last known address of
the Participant indicated on the employment records of the Employer. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Employer may be permitted by electronic
communication according to specifications established by the Committee.

 

19



--------------------------------------------------------------------------------

10.14 Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

10.15 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

10.16 Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of California.

10.17 Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Committee and any and all Participants, whether written, oral, express or
implied relating thereto.

10.18 Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of the
Company has approved the adoption of this Plan as of the Effective Date and has
authorized the execution of this Plan by a duly authorized representative of the
Company this 25th day of July, 2014.

 

QLogic Corporation By  

/s/ Jean Hu

Name:   Jean Hu Title:   Senior Vice President and Chief Financial Officer

 

21